DETAILED ACTION
This Office Action is responsive to the application filed on March 08, 2019. Claims 1-20 are pending. Claims 1-10 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Invention II (Claims 11-20) in the reply filed on April 30, 2021 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 11-20, the recitation “the variable geometry mechanism request” in claim 11, last line, lacks sufficient antecedent basis and renders the claims indefinite. It is unclear if the recitation refers to: (i) the aforementioned “variable inlet guide vane request”; or (ii) another request. 

Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2014/0278014
“BELLEVILLE”
2017/0211485
“TRAMONTIN”
5,315,819
“PAGE”
2012/0023953
“THOMAS”
Re. 30,653
“SCHUSTER”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over BELLEVILLE in view of TRAMONTIN. 
Re Claim 11, BELLEVILLE system 100 for adjusting a variable geometry mechanism (¶0017) of an engine 10, the system comprising: at least one processing unit 102 (¶0018); and  a non-transitory computer-readable memory (¶¶0024, 0028) having stored thereon program instructions [instructions of modules 104, 106]  executable by the at least one processing unit (see ¶¶0004, 0018-0034, claims 1-9) for: monitoring an engine control request indicative of a desired output power for the engine (¶0023); and determining a transient condition based on the engine control request (¶¶0023-0024); in response to determining the transient condition, applying a transient bias map [202, 204, 206] (¶¶0024-0029) to a steady-state schedule (¶¶0030) 
TRAMONTIN teaches determining a transient condition by determining a rate of change of an engine control request indicative of a desired output power for the engine and comparing the rate of change to a threshold (Fig. 4, ¶0024, 0049); and responsive to determining that the rate of change is beyond the threshold, applying a transient bias (¶¶0049-0050). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BELLEVILLE such that determining the transient condition based on the engine control request includes determining a rate of change of the engine control request and comparing the rate of change to a threshold, and responsive to determining that the rate of change is beyond the threshold applying the transient bias map, in order to identify a transient where a higher power is required (e.g., a slam acceleration) according to a known technique (TRAMONTIN ¶0024, 0049, BELLEVILLE ¶0024), since the use of a known technique (identifying a transient) to improve a similar device (engine controller), in the same way (determining that rate of change of an engine control request is beyond a threshold), to yield predictable results to a person skilled in the art (an identified transient condition for applying a transient bias) would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I)

Re Claim 12, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches wherein the program instructions are executable by the at least one processing unit for monitoring the engine control request comprising monitoring a power control request indicative of a demand for the engine to produce output power at a requested power level (BELLEVILLE ¶0023).  
Re Claim 14, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the program instructions are executable by the at least one processing unit for applying the transient bias map to the steady-state schedule to output the variable geometry mechanism request comprising: determining a transient bias value [VGV Bias Request] from the transient bias map (¶¶0024-0029); Page 3 of 5Appl. No. : 16/296,470Attorney Docket No.: 05002993-2316USAmdt. Dated April 30, 2021 Reply to Office Action of March 2, 2021determining a steady-state value [steady state VGV request] from the steady-state schedule (¶0030); and adding the transient bias value to the steady-state value to determine the variable geometry mechanism request (¶¶0030-0031).  
Re Claim 16, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. However, BELLEVILLE in view of TRAMONTIN as discussed so far fails to teach the program instructions are further executable by the at least one processing unit for generating the transient bias map as a function of corrected power of the engine.
  BELLEVILLE further teaches that the transient bias map is a function of gain (Kp), which is established as a function of a difference between engine output power and required power corrected for a reference pressure and reference temperature at the inlet of the engine (BELLEVILLE ¶0024). Accordingly, the program instructions executable by the at least one processing unit for generate the transient bias map as a function of corrected power of the engine
Re Claim 17, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the program instructions are further executable by the at least one processing unit for generating the transient bias map as a function of corrected speed of the engine (¶¶0026-0028).  
Re Claim 18, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. However, BELLEVILLE in view of TRAMONTIN as discussed so far fails to teach the program instructions are executable by the at least one processing unit for applying the transient bias map to the steady-state schedule comprising applying the transient bias map to the steady-state schedule for a pre-determined period of time.  
TRAMONTIN further teaches applying a transient bias to a steady-state schedule for a variable geometry mechanism for pre-determined period of time (¶¶0014, 0022). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BELLEVILLE in view of TRAMONTIN such that teach the program instructions are executable by the at least one processing unit for applying the transient bias map to the steady-state schedule comprising applying the transient bias map to the steady-state schedule for a pre-determined period of time, in order to reduce or avoid overshoot/excursions for a predicted period to avoid negative impacts on operational efficiency (TRAMONTIN ¶¶0014-0015). 
Re Claim 19, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the engine control request may be determined based on a difference of target and measured output power (¶¶0023-0025). However, BELLEVILLE in view of TRAMONTIN as discussed so far fails to teach the program instructions are executable by the at least one processing unit for monitoring the engine control request comprising obtaining the engine control request determined based on a position of a power lever or a difference between a target speed of the engine and a measured speed of the engine.  
BELLEVILLE further teaches speed of the engine may be substituted for output power (¶0023; see also ¶¶0024-0025). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BELLEVILLE in view of TRAMONTIN such that teach the program instructions are executable by the at least one processing unit for monitoring the engine control request comprising obtaining the engine control . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BELLEVILLE in view of TRAMONTIN as applied above, and further in view of PAGE.
Re Claim 13, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the program instructions are executable by the at least one processing unit for monitoring the engine control request comprising monitoring a request indicative of a demand for the engine to produce thrust at a requested thrust level (BELLEVILLE ¶0023). However, BELLEVILLE fails to teach the request is a torque control request. 
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BELLEVILLE in view of TRAMONTIN as applied above, and further in view of THOMAS. 
Re Claim 15, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the program instructions are executable by the at least one processing unit for applying the transient bias map to the steady-state schedule to output the variable geometry mechanism request comprising:  adding from the transient bias map to the steady-state schedule; and determining the variable geometry mechanism request therefrom. However, BELLEVILLE in view of TRAMONTIN fails to teach adding the transient bias map to the steady-state schedule to generate a modified schedule; and determining the variable geometry mechanism request from the modified schedule.  
THOMAS teaches adding a bias map to a steady-state schedule; and determining a variable geometry mechanism request from the modified schedule (¶0037). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BELLEVILLE in view of TRAMONTIN such that the program instructions executable by the at least one processing unit for applying the transient bias map to the steady-state schedule to output the variable geometry mechanism request comprise adding the transient bias map to the steady-state schedule to generate a modified schedule; and determining the variable geometry mechanism request from the modified schedule, in order to the use of a known technique (adding a transient bias map to a steady-state schedule to generate a modified schedule) to improve a similar device (engine controller), in the same way (determining a variable geometry mechanism request from a modified schedule), to yield predictable results to a person skilled in the art (an optimized variable geometry mechanism request) would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over BELLEVILLE in view of TRAMONTIN as applied above, and further in view of SCHUSTER. 
Re Claim 20, BELLEVILLE in view of TRAMONTIN teaches the system of claim 11 as discussed above. BELLEVILLE further teaches the program instructions executable by the at least one processing unit for monitoring the engine control request comprising receiving an indication of the desired output power for the engine. However, BELLEVILLE in view of TRAMONTIN as discussed so far fails to the program instructions are executable by the at least one processing unit for monitoring the engine control request comprising receiving a position of a power lever indicative of the desired output power for the engine.
SCHUSTER teaches monitoring an engine control request comprising receiving a position of a power lever indicative of a desired output power for the engine (5:63 to 6:5). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of BELLEVILLE in view of TRAMONTIN such that the program instructions are executable by the at least one processing unit for monitoring the engine control request further comprise receiving a position of a power lever indicative of the desired output power for the engine, in order determine request power and achieve desired thrust (5:63 to 6:5). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
August 13, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741